DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending 
Claims 1-20 are rejected under 35 USC § 103

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


 Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20190377982 A1), in view of Hall (US 6604178 B1) further in view of Chazin et al. (US 20210241912 A1).
Regarding claim 1 Ando discloses:
A method comprising:
receiving at a storage device a command from a host (Ando: [0095]-[0099] teaches the learning data generation system receiving requirement information for generating learning data which is similar to receiving a command from a host to execute some action.);
when learning is active on the storage device, using an initial parameter value of a plurality of parameter values for performing a first action of a plurality of actions for the command (Ando: [0095]-[0103] teaches that the learning data generation management device generates an instruction for operating the subject based on the requirement information, and the subject operating device operates the subject to cause the subject to perform various actions for generating learning data, and thus realizes various states of the subject. Generating an instruction to start 'learning data' collection process is similar to starting the actions for the command using some initial/starting parameters. Ando [0173] teaches the neural network setting unit set 
performing the first action using the initial parameter value of the plurality of parameter values for the command (Ando: [0097]-[0103] teaches that the learning data generation management device generates an instruction for operating the subject based on the requirement information, and the subject operating device operates the subject to cause the subject to perform various actions for generating learning data, and thus realizes various states of the subject. Ando [0173] teaches the neural network setting unit set parameters for the neural network based on an instruction from the control unit for performing the actions for the command. Performing the action includes performing the first action with some starting parameter values.); and
incrementing to a next parameter value of the plurality of parameter values for the command for use in reperforming the first action (Changing parameter values that includes incrementing to next parameter is a fundamental step of machine learning process. Ando: [0086] teaches repeatedly performing configuration setting for a learning subject and an operation subject according to the specified requirement information and it is possible to acquire learning data by defining the first piece of learning data as learning data, or storing the first piece of learning data in association with teaching data or the like to form learning data. So, learning data is a repetitive process with some starting data or starting parameter values. Ando: [0152] teaches control device controlling changes in each phase (of the many learning phases or iterations) based on the requirement information).

Hall discloses receiving at a storage device a command from a host (Hall: Abstract: teaches calculating an expected access time associated with one of a plurality of disk drive commands employing one or more neural networks.  A first neural network is used to determine an expected access time associated with each read command stored in a read command queue and a second neural network is used to determine an expected access time associated with each write command stored in a write command queue. The neural networks are trained at the time of manufacture and on a periodic basis during the service life of the disk drive).
Both Ando and Hall represent works within the same field of endeavor, namely machine learning on a device including data storage device. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ando in view of Hall as it represents a combination of known prior art elements according to known methods (learning data generation of Ando applying machine learning on storage device as used by Hall) to yield a better and more efficient storage system (see also Hall abstract).
Ando/Hall teaches machine learning, performing first action with initial parameter and changing/incrementing parameter values on a device which could be a storage 
Chazin discloses when learning is active on the storage device [using an initial parameter value of a plurality of parameter values for performing a first action of a plurality of actions for the command] (Chazin: [0036] teaches the system including a training/learning phase that is run for a particular duration or time period to collect and process data that is used to generate predictive model. Having a learning phase with specified time period indicates checking/determining that learning continues for the full learning phase or learning period.).
Ando/Hall and Chazin represent works within the same field of endeavor, namely machine learning on a device including data storage device. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ando/Hall in view of Chazin as it represents a combination of known prior art elements according to known methods (Storage device’s learning data generation of Ando/Hall using learning phase (learning period) as used by Chazin) to yield a more efficient data storage system (see also Chazin [0036]).
Regarding claim 2 Ando/Hall/Chazin discloses:
The method of claim 1, wherein performing the first action comprises determining and storing a time for the first action using the first parameter value (Ando: [0099] teaches the subject (storage device) to perform various actions for generating learning data, and thus realizes various states of the subject - various states could be different times taken to perform an action. The learning data acquiring device 140 performs data acquisition/operation/analysis on the subject in each state (each 
Regarding claim 7 Ando/Hall/Chazin discloses:
The method of claim 1, and further comprising determining when learning is active on the storage device by determining whether time remains in a predetermined learning phase for performing and processing the current command (Chazin: [0036] teaches the system including a training/learning phase that is run for a particular duration or time period to collect and process data that is used to generate predictive model. Having a learning phase with specified time period indicates checking/determining that learning continues for the full learning phase or learning period.).

 Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20190377982 A1), in view of Hall (US 6604178 B1) in view of Chazin et al. (US 20210241912 A1) further in view of Crabtree et al. (US 20210014201 A1).
Regarding claim 3 Ando/Hall/Chazin discloses:
The method of claim 1, and further comprising:
repeating performing and incrementing until action times for each of the plurality of parameter values are calculated and stored (Any machine learning or neural network processes data by repeating calculation with varied parameters until the optimum or desired output is obtained. Changing parameter values that includes incrementing parameter values is a fundamental step of machine learning process. Ando: [0086], [0146] teaches a machine that performs learning uses first piece of learning data that specifies requirement and repeatedly performs configuration setting for a learning subject and an operation subject according to the specified requirement information until optimum result closest to the desired result is obtained. Ando: [0146] teaches that in deep learning, similar calculations are repeatedly performed until desired/optimum result is obtained. Ando: [0151] - [0152]: teaches the subject control device performs analysis/control using control parameters and are included in advance as part of 'requirement information' for generating learning data.); and
iteratively adjusting parameter values from the initial value or the new value to improve an overall command processing time (Repetition is similar to iteration. However, examiner is adding another reference that explicitly mentions  iteration and its purpose.).
Crabtree discloses iteratively adjusting parameter values from the initial value or the new value to improve an overall command processing time (Crabtree: [0069] teaches a parametric evaluation engine that uses known or predicted states to evaluate the outcomes of changes to states by iterating the states and their interactions (i.e., a state system) over one or more parameters. The iteration of the state system over a range of values for a given parameter identifies the sensitivity of the state system 
Ando/Hall/Chazin and Crabtree represent works within the same field of endeavor, namely machine learning on a device including data storage device. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ando/Hall/Chazin in view of Crabtree as it represents a combination of known prior art elements according to known methods (Storage device’s learning data generation of Ando/Hall/Chazin using iteration of learning as used by Crabtree) to yield a more efficient data storage system (see also Crabtree [0069]).
Regarding claim 4 Ando/Hall/Chazin/Crabtree discloses:
The method of claim 3, wherein repeating performing and incrementing comprises determining and storing a time taken for each reperformed action using a next parameter value of the plurality of parameter values, and for each of the parameter values (Crabtree: [0069] teaches a parametric evaluation engine that uses known or predicted states to evaluate the outcomes of changes to states by iterating the states and their interactions (i.e., a state system) over one or more parameters. The iteration of the state system over a range of values for a given parameter identifies the sensitivity of the state system to changes in that parameter. Parametric evaluation over one or more optimization parameters provided as inputs (e.g., through an optimization engine) produces outputs of sensitivity to parameters that  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20190377982 A1), in view of Hall (US 6604178 B1) in view of Chazin et al. (US 20210241912 A1) in view of Crabtree et al. (US 20210014201 A1) further in view of ZHAN et al. (US 20200090073 A1).
  
	Regarding claim 5 Ando/Hall/Chazin/Crabtree teaches all the limitation of claim 4. However, Ando/Hall/Chazin/Crabtree does not explicitly teach choosing the lowest time for the performed action.
Zhan discloses, the method of claim 4, and further comprising choosing as a best parameter value that parameter value of the plurality of parameter values that returns a lowest time for the performed action (The purpose of machine learning is to obtain/learn and use the best/optimal parameter values for some action and use them. Zhan: [0042]-[0043]: teaches calculating an average parameter value of 
Ando/Hall/Chazin/Crabtree and Zhan represent works within the same field of endeavor, namely machine learning on a device including data storage device. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ando/Hall/Chazin/Crabtree in view of Zhan as it represents a combination of known prior art elements according to known methods (Storage device’s learning data generation of Ando/Hall/Chazin/Crabtree using average action time from all iterations as used by Zhan) to yield a more efficient data storage system (see also Zhan [0042]-[0043]).
Regarding claim 6 Ando/Hall/Chazin/Crabtree/Zhan discloses:
the method of claim 4, and further comprising:
averaging the action times for each iteration of a specific parameter value to obtain an average action time for that parameter value (Zhan: [0042]-[0043]: teaches calculating an average parameter value of a plurality of values corresponding to the machine learning models; using the average parameter value as reference model parameter value; and determining an optimal model parameter combination corresponding to the machine learning model to be generated based on the reference model parameter value.); and
choosing as a best parameter value the lowest average action time for the averaged action times (Zhan: [0042]-[0043]: teaches determining an optimal model parameter combination corresponding to the machine learning model to be generated based on the reference model parameter value. To a person skilled in the art of memory access and control the optimal value can be the lowest/shortest value in some situations like if it involves memory access time.)

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20190377982 A1), in view of ZHAN et al. (US 20200090073 A1).
Regarding claim 8 Ando discloses:
A method, comprising:
receiving a command from a host (Ando: [0095]-[0099] teaches the learning data generation system receiving requirement information for generating learning data which is similar to receiving a command from a host to execute some action.);
choosing an action to be performed based on the received command (Ando: [0095]-[0103] teaches that the learning data generation management device generates an instruction for operating the subject based on the requirement information, and the subject operating device operates the subject to cause the subject to perform various actions for generating learning data, and thus realizes various states of the subject.);
performing the action using a first parameter value of a plurality of parameter values for the action (Ando: [0095]-[0103] teaches generating an 
storing an action time for the performed action using the first parameter value (Ando: [0099], [0109] teaches that the learning data is stored in the learning data storage unit. Subject information may be stored in association with learning data, or constitute part of learning data. Storing each state or action time at each iteration includes storing time for the action in first iteration. Ando [0173] teaches setting/configuring parameters to perform an action and the starting one could be first parameter.);
incrementing the parameter value to a next parameter value of the plurality of parameter values for the action (Changing parameter values that includes incrementing to next parameter is a fundamental step of machine learning process. Ando: [0086] teaches repeatedly performing configuration setting for a learning subject and an operation subject according to the specified requirement information. Each new configuration setting involves including different/new/next parameter (or set of parameters). Ando: [0152] teaches control device controlling changes in each phase (of the many learning phases or iterations) based on the requirement information);
performing the action again using the next parameter value of the plurality of parameter values for the action (Ando: [0086] teaches repeatedly performing configuration setting for a learning subject and an operation subject according to the specified requirement information and it is possible to acquire learning data by defining 
storing an action time again for the performed action using the next parameter value (Ando: [0099], [0109] teaches that the learning data is stored in the learning data storage unit. Storing each state or action time at each iteration includes storing time for the action in first iteration.); and
repeating selecting, performing, and storing again until all parameter values of the plurality of parameter values have been used to perform the action (Ando: [0086], [0146] teaches repeatedly performing configuration setting for a learning subject and an operation subject according to the specified requirement information until optimum result closest to the desired result is obtained. Ando: [0146] teaches that in deep learning, similar calculations are repeatedly performed until desired/optimum result is obtained. Ando: [0151] - [0152]: teaches the subject control device performs analysis/control using control parameters and are included in advance as part of 'requirement information' for generating learning data.).
Ando teaches machine learning, performing first action with initial parameter and changing/incrementing parameter values. However, Ando does not explicitly teaches storing an action time for the performed action.
  	Zhan discloses storing an action time for the performed action using the first parameter value (Zhan: [0042]-[0043]: teaches determining an optimal model 
Ando and Zhan represent works within the same field of endeavor, namely machine learning on a device including data storage device. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ando in view of Zhan as it represents a combination of known prior art elements according to known methods (Storage device’s learning data generation of Ando storing average action time from all iterations as used by Zhan) to yield a more efficient data storage system (see also Zhan [0042]-[0043]).
Regarding claim 9 Ando/Zhan discloses:
The method of claim 8, wherein the parameter value corresponding to a shortest action time is stored as a preferred parameter value (Zhan: [0042]-[0043]: teaches determining an optimal model parameter combination corresponding to the machine learning model to be generated based on the reference model parameter value. To a person skilled in the art of memory access and control the optimal value can be the lowest/shortest value in some situations like if it involves memory access time.).
Regarding claim 15, this is a CRSM claim corresponding to the method claim 8, and is rejected for the same reasons mutatis mutandis.
Regarding claim 16 this is a CRSM claim corresponding to the method claim 9, and is rejected for the same reasons mutatis mutandis.


Claims 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20190377982 A1), in view of ZHAN et al. (US 20200090073 A1) further in view of Chazin et al. (US 20210241912 A1).
Regarding claim 10 Ando/Zhan discloses all the limitation of claim 9. However, Ando/Zhan does not explicitly disclose repeating learning process for full learning period.
Chazin discloses, the method of claim 9, wherein when all parameter values of the plurality of parameter values have been timed for performing the action, the process is repeated for a full learning period of a time determined by a user (Chazin: [0036] teaches the system including a training/learning phase that is run for a particular duration or time period to collect and process data that is used to generate predictive model. Having a learning phase with specified time period indicates checking/determining that learning continues for the full learning phase or learning period. Ando: [0086],[0146] teaches a machine that performs learning repeatedly performs configuration setting for a learning subject and an operation subject according to the specified requirement information until optimum result closest to the desired result is obtained. Ando: [0146] teaches that in deep learning, similar calculations are repeatedly performed until desired/optimum result is obtained. So, Ando teaches that 
  Ando/Zhan and Chazin represent works within the same field of endeavor, namely machine learning on a device including data storage device. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ando/Zhan in view of Chazin as it represents a combination of known prior art elements according to known methods (Storage device’s learning data generation of Ando/Zhan using full learning phase (learning period) as used by Chazin) to yield a more efficient data storage system (see also Chazin [0036]).

Regarding claim 11 Ando/Zhan/Chazin discloses:
The method of claim 10, wherein the shortest time for each action is determined to be an average of the action times by parameter for repeated processes during the full learning period (Taking the average value if there are multiple values obtained for repeated application of the same parameter is a normal act for any ordinary skilled person in this art. Zhan: [0042]-[0043]: teaches calculating an average parameter value of a plurality of values corresponding to the machine learning models; using the average parameter value as reference model parameter value; and determining an optimal model parameter combination corresponding to the machine learning model to be generated based on the reference model parameter value. To a person skilled in the art of memory access and control the optimal value can be the lowest/shortest value in some situations like if it involves memory access time.).
  
Regarding claim 12 Ando/Zhan/Chazin discloses:
The method of claim 11, and further comprising incrementing to a new plurality of parameter values for a new parameter for the command received from the host, and repeating the iteration of the new plurality of parameter values for the new parameter to store a preferred parameter value for the new parameter (Changing parameter values that includes incrementing to next parameter is a fundamental step of machine learning process. Ando: [0086] teaches repeatedly performing configuration setting for a learning subject and an operation subject according to the specified requirement information. Each new configuration setting involves including different/new/next parameter (or set of parameters). Ando: [0152] teaches control device controlling changes in each phase (of the many learning phases or iterations) based on the requirement information).

Regarding claim 13 Ando/Zhan discloses all the limitation of claim 8. However, Ando does not explicitly disclose checking if time remains in learning phase. 
Chazin discloses the method of claim 8, and further comprising determining when learning is active on the storage device by determining whether time remains in a predetermined learning phase for performing and processing the performed action (Chazin: [0036] teaches the system including a training/learning phase that is run for a particular duration or time period to collect and process data that is used to generate predictive model. Having a learning phase with specified time period indicates checking/determining whether learning time remains and continues learning for the full learning phase or learning period.).


Regarding claim 17 this is a CRSM claim corresponding to the method claim 10, and is rejected for the same reasons mutatis mutandis.
Regarding claim 18 this is a CRSM claim corresponding to the method claim 11, and is rejected for the same reasons mutatis mutandis.
Regarding claim 19 this is a CRSM claim corresponding to the method claim 12, and is rejected for the same reasons mutatis mutandis.
Regarding claim 20 this is a CRSM claim corresponding to the method claim 13, and is rejected for the same reasons mutatis mutandis.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20190377982 A1), in view of ZHAN et al. (US 20200090073 A1) and further in view of Prabhavalkar et al. (US 20200027444 A1).
Regarding claim 14 Ando discloses all the limitation of claim 8. However, Ando does not explicitly disclose increasing or decreasing learning rate.
the method of claim 8, and further comprising increasing or decreasing a learning rate of parameter value adjustment based on an amount of change in estimated completion time for the command (Prabhavalkar: [0037] teaches a degree of parameter adjustment during training which is controlled by a learning rate, and the learning rate is increased over the course of training.).
  	Ando and Prabhavalkar represent works within the same field of endeavor, namely machine learning on a device including data storage device. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Ando in view of Prabhavalkar as it represents a combination of known prior art elements according to known methods (Storage device’s learning data generation of Ando using learning rate adjustment as used by Prabhavalkar) to yield a more efficient data storage system (see also Prabhavalkar [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ANANTHANARAYANAN et al. (US 20200364561 A1): [0161] teaches that after retraining, the updated metric scores are ranked and used to determine and select the “optimum” trained model for each set of data values, and the association between the set of data values and the selected trained model is stored in a data store. To a person skilled in the art of memory access and control the optimum value can be the lowest/shortest value in some situations like if it involves memory access time.. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN X GU/
Primary Examiner, AU2138